THE CASH MANAGEMENT TRUST OF AMERICA Establishment and Designation of Additional Class of Shares of Beneficial Interest Without Par Value (the “Instrument”) The undersigned, being a majority of the Trustees of The Cash Management Trust of America, a Massachusetts business trust (the “Trust”), acting pursuant to Section 6.1 of the Trust’s Declaration of Trust dated February 27, 1976, as amended and restated on December 15, 1987 (the “Declaration of Trust”), hereby further divide and classify the authorized and unissued shares of beneficial interest (together with the shares of beneficial interest without par value, now outstanding, the “Shares”) into the one additional class of Shares designated below in paragraph 1 (each such class, including the fourteen Share classes previously designated by instruments signed by a majority of the Trustees, is referred to as a “Class” and, collectively, the “Classes”).In addition, the Trustees of the Trust hereby amend the name of the previously designated Class F Shares and Class 529-F Shares to be Class F-1 Shares and Class 529-F-1 Shares, respectively, and all references in the Declaration of Trust to Class F Shares or Class 529-F Shares shall henceforth be reference to Class F-1 Shares or Class 529-F-1 Shares, respectively.Each Class (including all currently issued and outstanding shares previously designated as Class A Shares, Class B Shares,
